Citation Nr: 0300684	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  99-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right 
foot/ankle disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a compensable evaluation for a service-
connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1990 to June 
1994; the veteran also served in the Reserves, to include 
from October 1989 to February 1990, during which time he 
was subject to active duty recall.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of November 1998 and March 2001 rating 
decisions from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issues decided herein have 
been obtained.

2.  The veteran does not manifest a chronic right knee 
disability.

3.  The veteran does not manifest a chronic left knee 
disability.

4.  The veteran does not manifest a chronic right 
ankle/foot disability.

5.  A chronic headache disability was not present in 
service, and currently diagnosed muscle contraction 
headaches are not etiologically related to the veteran's 
period of active service

6.  The veteran is not service-connected for right ear 
hearing loss.

7.  The veteran demonstrates Level I hearing in the left 
ear, with speech recognition at or above 92 percent and 
average threshold decibel losses below 41 throughout the 
appeal period; he is not deaf in either ear.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A left knee disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

3.  A right foot/ankle disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

4.  A headache disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

5.  The criteria for an initial evaluation greater than 
zero percent for left ear hearing loss have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1998) (effective prior to June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  For the purposes of this decision, the Board will 
assume that the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claims were most recently considered by 
the RO.  The record reflects that through statements of 
the case issued in February 2002 and May 2002, the RO has 
informed the veteran of the requirements for the benefits 
sought on appeal, the evidence considered, and the reasons 
for the determinations made.  Also, in a letter dated in 
April 2001, the RO advised the veteran as to the enactment 
of the VCAA.  Moreover, in the statement of the case 
issued in May 2002, the RO included recitation of the VA 
regulations implementing the VCAA, specifically 
38 C.F.R. § 3.159.  The cited regulation details that VA 
will assist in obtaining records in the custody of Federal 
agencies if the veteran provides adequate identifying 
information; advises the veteran of the need for 
identifying information and a signed release in order for 
VA to obtain records from non-Federal sources; and, 
otherwise informs the veteran that he himself could submit 
such records.  The veteran has also been informed of the 
provisions of the VCAA in connection with other claims for 
VA benefits pursued during the course of the instant 
appeal.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board further notes that the veteran has been afforded 
appropriate VA examinations, the reports of which reflect 
consideration of the nature, etiology and/or severity of 
the disabilities at issue herein.  Neither the veteran nor 
his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  In fact, the veteran has specifically stated that 
he did not receive any post-service treatment for his 
claimed disabilities.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the 
implementing regulations.

Legal Criteria-Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as opposed to merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

On November 2, 1994, Congress enacted the "Persian Gulf 
War Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 
to Title 38, United States Code.  Section 1117 authorized 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of 
operations during the Persian Gulf War.  In establishing 
the presumptive period, the Secretary was to review any 
credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service 
connection is presumed, and other pertinent circumstances 
regarding the experience of Persian Gulf veterans. 

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but 
non-exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she 
last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In April 1997, 
VA published an interim rule that extended the presumptive 
period to December 31, 2001.  This extension of the 
presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C. § 1118, which codified the 
presumption of service connection for an undiagnosed 
illness. 

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  
This interim rule became effective November 9, 2001.  On 
December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest-
(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or 
any combination of any of the following):
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
	(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under subsection 
(d) warrants a presumption of service-connection.

A whole new subsection (g) was added to § 1117, as 
follows: 

(g) For purposes of this section, signs or symptoms 
that may be a manifestation of an undiagnosed illness 
or a chronic multisymptom illness include the 
following:
(1) Fatigue.
(2) Unexplained rashes or other dermatological 
signs or symptoms.	
(3) Headache.
(4) Muscle pain.
(5) Joint pain.
(6) Neurological signs and symptoms.
(7) Neuropsychological signs or symptoms.
(8) Signs or symptoms involving the upper or 
lower respiratory system.
(9) Sleep disturbances.
(10) Gastrointestinal signs or symptoms.
(11) Cardiovascular signs or symptoms.
(12) Abnormal weight loss.
(13) Menstrual disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments is March 1, 2002.  
See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

In order to prevail on the issue of service connection on 
the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza [v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)]; 
see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Records of private treatment dated from March 1984 to July 
1986 are associated with the veteran's service medical 
records folder.  Those records reflect that the veteran 
was hit on his left side by a motor vehicle in March 1984 
and then admitted to the hospital with complaints of left-
sided pain.  Hospital records note a grade I sprain of the 
collateral ligament of the left knee.  The veteran's left 
knee was treated through May and June 1984.  Private 
records dated in July 1986 reflect complaints of recurrent 
left knee pain.  One records shows an assessment of a 
healed fracture in the proximal left tibia, another shows 
a diagnosis of arthralgia of the left knee.

Service medical records reflect that in July 1988, the 
veteran was evaluated for a past history of left knee 
injury; the impression was a healed sprain of the medial 
collateral ligament with minimal laxity.  A May 1990 
service medical entry notes that the veteran appeared with 
complaints of right foot pain after part of a bridge fell 
on his foot.  Examination revealed compression of the mid-
portion of the dorsal aspect of the foot.  The veteran was 
instructed to apply cold compresses to his foot.  In 
February 1992 the veteran appeared complaining of 
bilateral knee pain and occasional swelling over the 
previous six weeks.  Testing was positive for patellar 
inhibition with grinding tests bilaterally, right greater 
than left.  Service records then show that the veteran 
injured his right knee playing basketball in June 1992; X-
rays revealed no significant radiographic abnormality.  In 
July 1992, the veteran re-injured his right knee; the 
impression was a right knee strain.  X-rays were negative 
at that time.  The report of medical history completed in 
June 1994 reflects that the veteran complained of having 
or having had frequent or severe headaches as well as knee 
and foot trouble.  Examining service personnel noted the 
veteran's history of a left knee injury, with good 
recovery, as well as his having occasional crepitus of the 
knees and feet.  

A private report of audiological examination, dated in 
September 1998, reveals the veteran to have 100 percent 
speech recognition bilaterally and puretone average losses 
of nine decibels in the right ear and 27.5 decibels in the 
left ear.  The examiner opined that the veteran had 
moderate hearing loss in the left ear.  

In a statement dated in December 1998, the veteran 
indicated that he experienced headaches, usually brought 
on by high-pitched noises.  He discussed his in-service 
noise exposure and indicated he later developed hearing 
loss.  He also stated that he continually had right foot 
problems after the bridge fell on it during service.  

In September 2000, the veteran underwent neurologic 
evaluation on a fee-basis.  The physician noted review of 
the veteran's claims file.  The physician noted that the 
veteran reported headaches beginning three or four years 
earlier.  The veteran denied having had headaches during 
his active duty career, but expressed concern relative to 
Gulf War exposure.  The veteran described headaches mainly 
in the occipital region.  The physician stated that 
neurologic examination was completely normal and stated 
that from the veteran's description, the complained-of 
headaches fit the physiology involved with muscle 
contraction headaches.  The physician concluded that the 
veteran gave a history typical of a benign headache 
disorder and that there was no connection between such and 
the veteran's military activity.  

In October 2000, the veteran underwent evaluation of his 
lower extremity complaints.  The examiner noted the 
veteran's history of in-service bilateral knee and right 
foot and ankle problems, and specifically noted both the 
veteran's pre-service and in-service injuries.  The 
veteran complained of continuing bilateral knee and right 
foot/ankle problems.  The examiner noted that the 
appearance and clinical examination of the right 
ankle/foot and both knees was normal.  X-rays were also 
interpreted as normal.  The examiner concluded that there 
was no objective evidence of any orthopedic disease or any 
pathology in either knee or in the right foot/ankle.  

Also in October 2000, the veteran underwent audiologic 
testing.  Left ear threshold losses at 1000, 2000, 3000 
and 4000 Hertz were as follows:  15, 25, 40 and 45.  His 
pure tone average losses were eight decibels in the right 
ear and 31 decibels in the left ear.  Speech recognition 
was 92 percent bilaterally.  The examiner diagnosed left 
ear hearing loss, with normal right ear hearing, except 
for a mild hearing loss above 4000 Hertz.

In a statement received in April 2002, the veteran 
reported that he injured both knees and his right foot and 
ankle in service.  He stated that although he had had a 
prior left knee problem, his left knee was aggravated by 
service.  Relevant to his headaches the veteran stated he 
had "no evidence what so ever".  He expressed a belief 
that his headaches stemmed from the high noise levels to 
which he was exposed during service, as well as exposure 
to the noxious materials he handled.  With respect to all 
disabilities the veteran indicated he had never sought 
civilian medical treatment due to a lack of insurance and 
funds.  He reported self treatment for his complaints, 
when needed.

Analysis-Service Connection

Right Knee, Left Knee and Right Foot/Ankle

The Board first acknowledges that the veteran's service 
records document complaints relevant to both the right 
foot/ankle and both knees.  Service records also reflect 
that the veteran incurred injuries to the right knee and 
the right foot/ankle during service.  Further, discharge 
medical information notes the veteran's history of joint 
complaints, and a specific past history of a left knee 
sprain.  The veteran was noted to have had a good recovery 
of the left knee and no diagnoses pertinent to the right 
knee or right foot/ankle were stated.  

Even recognizing the veteran's in-service complaints, and 
without questioning his report as to continuing 
symptomatology since service discharge, in order to 
warrant service connection there must be evidence of a 
currently manifested chronic disability that is causally 
related to the veteran's active service.  The issue of 
whether he currently has disability of the right 
foot/ankle or of either knee involves a medical diagnosis 
and opinion as to medical causation.  Therefore, competent 
medical evidence of a disability, even if undiagnosed, is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the record does not reflect that the veteran possesses 
a recognized degree of medical knowledge, his own opinions 
on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

By the veteran's own admission he received no post-service 
treatment for his lower extremity complaints.  Thus, the 
only contemporary medical evidence relevant to the lower 
extremities is the report of examination conducted in 
October 2000.  As noted above, the October 2000 physician 
specifically considered both the veteran's history of 
injuries and his complaints of continued lower extremity 
problems.  Physical examination and diagnostic testing 
was, however, completely negative for any pathology.  The 
examiner concluded that there was no objective evidence of 
any orthopedic disease in either knee or in the right 
foot/ankle.  The record contains no competent medical 
evidence to refute the October 2000 physician's conclusion 
that no disability of the right foot/ankle or either knee 
exists.  Moreover, even though the veteran served in the 
Persian Gulf, this is a case where the presence of any 
pathology of the right foot/ankle and/or either knee has 
been ruled out by a medical professional.  As such, the 
provisions of 38 C.F.R. § 3.317 cannot be used to support 
a grant of service connection based on undiagnosed illness 
in this case.

The Board must conclude that the veteran's claims of 
entitlement to service connection must fail as there is no 
proof of present disabilities of the right knee, left knee 
or right foot/ankle.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Headaches

The veteran's service medical records are negative for 
complaints, findings or diagnoses pertinent to headaches.  
The veteran himself has denied having had headaches during 
service and has further denied any post-service treatment 
for such.  As noted above, he himself is not competent to 
identify the existence of a current disability or to 
establish a link between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran did report for examination in September 2000.  
At that time the physician considered the veteran's 
complaints, to include his concerns relevant to exposures 
coincident with Gulf War service.  The physician concluded 
however, that the veteran had only a benign headache 
disorder, diagnosed as muscle contraction headaches.  As 
there is a recognized diagnosis to which the veteran's 
headaches are attributed, 38 C.F.R. § 3.317 is not for 
application in the veteran's headache claim.  The Board 
further emphasizes that the September 2000 physician noted 
no causal connection between headaches and the veteran's 
period of military service.  There is no competent medical 
evidence to refute such conclusion.  Again, as the 
preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107.

Legal Criteria-Disability Evaluations

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Evaluations of defective hearing range from noncompensable 
to 100 percent based on the organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability 
from a service-connected hearing loss, the rating schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998) (effective prior to June 10, 1999) (revisions 
at 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective 
June 10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate. 38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  Under the amended 38 
C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2002); 
64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 
1999).

Prior to June 10, 1999, 38 C.F.R. § 3.383 (1998), provided 
that hearing loss in a nonservice-connected ear was 
considered normal hearing for purposes of computing the 
service-connected disability rating, unless the claimant 
was totally deaf in both ears.  See VAOPGCPREC 32-97 
(1997), published at 62 Fed. Reg. 63605 (August 29, 1997); 
see also Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
The revised rating criteria provide that when impaired 
hearing is service-connected in only one ear, and the 
veteran is not totally deaf in both ears, the nonservice-
connected ear will be assigned a Roman Number I 
designation for hearing impairment, subject to the 
provisions of 38 C.F.R. § 3.383 (2002).  
38 C.F.R. § 4.85(f) (2002).

Revisions to 38 U.S.C.A. § 1160(a)(3) have also recently 
been passed by both the United States House and the United 
States Senate as follows:  "Where a veteran has suffered-
...(3) deafness compensable to a degree of 10 percent or 
more in one ear as a result of service-connected 
disability and deafness in the other ear as the result of 
non-service-connected disability not the result of the 
veteran's own willful misconduct"...the Secretary shall 
assign and pay to the veteran the applicable rate of 
compensation under this chapter as if the combination of 
disabilities were the result of service-connected 
disability."  See Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled 
copy), Section 103 of S. 2237, 107th Congress (2002).

Analysis-Disability Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2001) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant further 
exposition of remote clinical histories and findings 
pertaining to this disability.

As set out above, since the initiation of the claim, 
amendments were made to the rating criteria used to 
evaluate the service-connected disability at issue.  When 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  VA's General 
Counsel has held that, the Board should first determine 
whether the revised version of the law or regulation is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991), 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (2000), published at 65 Fed. Reg. 33,422 
(April 10, 2000).

The Board first notes that the cited revisions do not 
alter the basic numerical standards by which auditory 
acuity and speech recognition are measured.  Second, a 
review of the competent medical evidence fails to show 
that the veteran demonstrates either (1) a pure tone 
threshold of 55 decibels or more in all four frequencies 
in his service-connected left ear, or (2) a pure tone 
threshold of 70 decibels or more at 2000 Hertz in that 
ear.  Thus, the veteran is not entitled to consideration 
under the amended 38 C.F.R. § 4.86 for the left ear.  
Finally, the evidence does not reflect that the veteran is 
deaf in his right ear, and does not reflect that his 
service-connected left ear hearing loss is compensable to 
a degree of 10 percent.  As such, application of the 
revisions pertinent to the evaluation of hearing loss when 
only one ear is service-connected result in no substantive 
changes in the veteran's case.  

Relevant to the merits, the Board notes that the available 
competent and probative medical evidence consists of the 
results of two post-service audiologic examinations.  
Neither report demonstrates that the veteran is deaf in 
either ear.  In fact, both medical providers indicated 
that the veteran had left ear hearing loss, but that his 
right ear hearing acuity was within the range of normal at 
thresholds of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
veteran's nonservice-connected right ear is thus assigned 
no more than a Level I throughout the appeal period.  
Furthermore, the competent medical evidence clearly shows 
left ear speech recognition percentages of no less than 92 
percent and further fails to demonstrate average threshold 
losses of more than 32 decibels in the left ear so as to 
warrant more than a Level I for the left ear at any point 
in the appeal period.  Application of such findings to the 
appropriate Table, either under the old or the revised 
criteria, results in the assignment of a noncompensable 
evaluation for left ear hearing loss.  The rating to be 
assigned for hearing loss is not a matter of judgment.  As 
described by the Court, the assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Thus, assignment of a compensable evaluation for left ear 
hearing loss is not warranted.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).

The Board recognizes the veteran's complaints relative to 
having difficulty hearing; however, there is no objective 
evidence that the veteran has had interference in his 
workplace or that he experiences any unusual 
manifestations of hearing loss in the left ear beyond that 
contemplated under the Rating Schedule.  The percentage 
ratings under the Rating Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets 
out that "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  Notably, levels of speech recognition and 
average threshold losses worse than the veteran manifests 
still do not warrant a compensable evaluation under the 
Rating Schedule.  In sum there is no indication in the 
record that the average industrial impairment from the 
veteran's left ear hearing loss disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for a right knee 
disability is denied.

Entitlement to service connection for a left knee 
disability is denied.

Entitlement to service connection for a right foot/ankle 
disability is denied.

Entitlement to service connection for headaches is denied.

Entitlement to a compensable evaluation for a service-
connected left ear hearing loss disability is denied.



		
	Joy A. McDonald
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

